internal_revenue_service number release date index number ------------------------ ----------- --------------------------------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number -------------------- refer reply to cc eee eb qp1 plr-123446-18 date march legend --------------------- -------------------- ------------------------ ---------------------------------------------------------- date date date trust decedent ------------------------- spouse ------------------------- daughter ------------------------ state a court ---------- ---------------------------------------------------------------------------- dear ------------------ this letter is in response to your letter dated date as supplemented by your correspondence dated date and date submitted on your behalf by your authorized representative in which you request rulings under sec_401 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested decedent established trust a living revocable_trust on date on date decedent died after his required_beginning_date as that term is defined in sec_401 decedent was survived by spouse and daughter spouse is older than daughter and decedent was older than spouse when he died upon decedent's death trust became irrevocable and was divided into a marital_deduction subtrust marital trust a subtrust plr-123446-18 for the benefit of daughter daughter’s trust and a third subtrust family_trust you represent that marital trust qualifies as a qualified_terminable_interest_property under sec_2056 at the time of his death decedent was the owner of roth_ira a roth individual_retirement_account pursuant to the beneficiary designation form for roth_ira marital trust is the named beneficiary of roth_ira article iv a of trust provides that spouse is the primary beneficiary of marital trust article iv d of trust provides that at the death of spouse marital trust assets pass to daughter’s trust article vii e of trust provides that at the death of daughter daughter’s trust assets are to be divided in separate trust shares for daughter’s then living descendants article xv b of trust provides that for any subtrust that is the beneficiary of a retirement_plan including an ira that can be paid minimum required distributions based on the life expectancy of the designated plan beneficiary the oldest individual beneficiary of such subtrust determined as of september of the calendar_year following the decedent’s death is the designated plan beneficiary of the subtrust for purposes of determining minimum required distributions from the retirement_plan article xv e of trust provides that all amounts of any subtrust that is the beneficiary of a retirement_plan under article xv b of trust are to be paid outright to the designated plan beneficiary of the subtrust and upon the death of the designated plan beneficiary this paragraph shall case to apply article xv f of trust provides procedures for an independent_trustee to make an irrevocable election in writing to render article xv e inoperative to a subtrust that is the beneficiary of a retirement_plan thereby allowing the subtrust to accumulate assets in the subtrust rather than paying all amounts outright to the designated plan beneficiary article xv f of trust also limits potential beneficiaries of such a subtrust when such an election is made to individuals who are not older than the designated plan beneficiary and eliminates any potential beneficiaries that are non-individuals article xvi of trust provides that the provisions of the trust shall be governed under the laws of state a no independent_trustee was appointed at the time of decedent’s death and no independent_trustee made the election described in article xv f of trust with respect to marital trust on date court in state a issued an order ratifying a settlement agreement to allow daughter to act as an independent_trustee of marital trust and retroactively elect to treat marital trust as an accumulation_trust as if the election under article xv f were timely made plr-123446-18 you have represented that trust is valid under the laws of state a a copy of the trust was provided to the roth_ira custodian prior to october of the year following the death of the decedent and trust became irrevocable upon the death of the decedent based on the above facts and representations you through your authorized representative requested the following rulings spouse will be treated as the designated_beneficiary of roth_ira for purposes of sec_401 pursuant to sec_1_401_a_9_-4 q a-5 and rmds from roth_ira will be calculated based on the life expectancy of spouse under this method the first-year rmd is determined based on spouse’s corresponding life expectancy factor in the year of the first distribution under the single life table for succeeding years this initial factor is reduced by one each year law under sec_401 a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date or will be distributed beginning no later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that if the distribution of the employee’s interest has begun in accordance with sec_401 and the employee dies before his entire_interest has been distributed to him the remaining portion will be distributed at least as rapidly as under the method being used under sec_401 as of the date of death sec_401 provides that required_beginning_date means april of the calendar_year following the later of the calendar_year in which the employee turns age or the calendar_year in which the employee retires sec_401 provides that designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan plr-123446-18 so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust's interest in the employee's benefit will be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b provides in relevant part with respect to required minimum distributions after the death of an employee that documentation sufficient to enable the plan_administrator to identify beneficiaries of the plan must be provided by the trustee of the trust to the plan_administrator by october of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-5 q a- a provides that if an employee dies on or after the employee's required_beginning_date and has a designated_beneficiary the applicable distribution period for minimum distributions for distribution calendar years after the distribution calendar_year containing the employee's date of death is the greater of the life expectancy determined in accordance with sec_1_401_a_9_-5 q a-5 c of the designated_beneficiary or the employee plr-123446-18 sec_1_401_a_9_-5 q a-5 c states that except as provided in sec_1_401_a_9_-5 q a-5 c with respect to minimum distributions paid to a designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 q a-5 c states that with respect to minimum distributions paid to a surviving_spouse of the employee who is the employee's sole beneficiary the applicable distribution period is measured by the surviving spouse's life expectancy using the surviving spouse's birthday for each distribution calendar_year after the calendar_year of the employee's death up through the calendar_year of the spouse's death for calendar years after the calendar_year of the spouse's death the applicable distribution period is the life expectancy of the spouse using the age of the spouse as of the spouse's birthday in the calendar_year of the spouse's death reduced by one for each calendar_year that has elapsed after the calendar_year of the spouse's death sec_1_401_a_9_-5 q a-7 a states that if more than one individual is designated as a beneficiary with respect to an employee the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-5 q a-7 b states that if a beneficiary's entitlement to an employee's benefit after the employee's death is a contingent right such contingent beneficiary is nevertheless considered to be a beneficiary for purposes of determining whether a person other than an individual is designated as a beneficiary sec_1_401_a_9_-5 q a-7 c states that a person will not be considered a beneficiary for purposes of determining who is the beneficiary with the shortest life expectancy or whether a person who is not an individual is a beneficiary merely because the person could become the successor to the interest of one of the employee's beneficiaries after that beneficiary's death sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution from an ira of the entire_interest of an individual for whose benefit the ira is maintained sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules provided in sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided plr-123446-18 sec_1_408-8 q a-1 b provides as relevant that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_1_408-8 q a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age sec_1_408a-6 q a-14 provides in general that roth iras are subject_to the required_minimum_distribution rules that apply after the death of the ira owner under sec_401 and the accompanying treasury regulations analysis with regard to your first ruling_request because marital trust is the beneficiary of roth_ira we must determine whether the requirements of a see-through trust under sec_1_401_a_9_-4 q a-5 have been met with respect to marital trust so that the beneficiaries of marital trust are treated as designated beneficiaries for purposes of sec_401 you have represented that trust is valid and irrevocable and that the required_documentation has been provided in accordance with sec_1_401_a_9_-4 q a- b and pursuant to sec_1_401_a_9_-4 q a-5 b the beneficiaries of trust who are beneficiaries with respect to trust’s interest in the employee’s benefit must also be identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument marital trust is the named beneficiary of roth_ira pursuant to article xv e of trust unless the election of article xv f of trust is properly made all amounts withdrawn from roth_ira are to be paid outright to spouse and upon the death of spouse article xv e of trust shall cease to apply thus unless the election is made there can be no accumulation in trust of assets of roth_ira on behalf of any other beneficiary in such a case pursuant to sec_1_401_a_9_-5 q a-7 c the beneficiaries of trust are identifiable because spouse is the sole designated_beneficiary of roth_ira although the order by court ratifying the settlement agreement retroactively effectuated an election with respect to trust under state a law the order does not retroactively change the provisions that applied at the time of decedent’s death for purposes of sec_401 courts have held that the retroactive reformation of an instrument is not effective to change the tax consequences of a completed transaction for example the tax_court considered the impact of a judicial reformation of a_trust agreement for tax law purposes in 98_tc_294 t c in la meres a state probate_court order approved the post-death amendment of a_trust to eliminate a provision that caused adverse estate_tax results and held that such plr-123446-18 amendment was retroactively effective as of the date of the decedent’s death the tax_court held that such reformation was not effective for tax purposes explaining that this and other courts have generally disregarded the retroactive effect of state court decrees for federal tax purposes see 397_f2d_443 7th cir straight trust v com245_f2d_327 8th cir affd 24_tc_69 94_tc_666 79_tc_680 affd without published opinion 749_f2d_37 9th cir 75_tc_271 affd without published opinion 673_f2d_1333 7th cir while we will look to local law in order to determine the nature of the interests provided under a_trust document we are not bound to give effect to a local court order that modifies the dispositive provisions of the document after respondent has acquired rights to tax revenues under its terms estate of nicholson v commissioner supra pincite american nurseryman publishing co v commissioner supra pincite 64_tc_867 affd in an unpublished opinion 568_f2d_1365 5th cir as the seventh circuit explained in van den wymelenberg v united_states supra pincite were the law otherwise there would exist considerable opportunity for collusive state court actions having the sole purpose of reducing federal tax_liabilities furthermore federal tax_liabilities would remain unsettled for years after their assessment if state courts and private persons were empowered to retroactively affect the tax consequences of completed transactions and completed tax years la meres pincite thus notwithstanding court’s subsequent order because the election to treat marital trust as an accumulation_trust under article xv f was not timely made for purposes of sec_401 spouse is treated as the sole designated_beneficiary of roth_ira for purposes of the required_minimum_distribution rmd rules of sec_401 pursuant to sec_1_401_a_9_-4 q a-5 plr-123446-18 with regard to your second ruling_request as discussed above spouse is the sole designated_beneficiary of roth_ira for purposes of the rmd rules therefore sec_1_401_a_9_-5 q a-5 c applies to determine the distribution period for rmds however because the rule_of sec_1_401_a_9_-5 q a-5 c produces distributions that are no less rapid than the method under sec_1_401_a_9_-5 q a-5 c distributions that satisfy sec_1_401_a_9_-5 q a-5 c would meet the minimum distribution_requirements rulings thus with respect to your ruling requests we conclude as follows spouse is treated as the designated_beneficiary of roth_ira for purposes of determining the distribution period under sec_401 pursuant to sec_1_401_a_9_-4 q a-5 and rmds from roth_ira are calculated based on the life expectancy of spouse because spouse is treated as the sole designated_beneficiary rmds under sec_401 are determined pursuant to the rule_of sec_1_401_a_9_-5 q a-5 c nevertheless distributions from roth_ira that satisfy the rule_of sec_1_401_a_9_-5 q a-5 c with the first-year distribution determined based on spouse’s corresponding life expectancy factor in the year of the first distribution under the single life table and for succeeding years the initial factor reduced by one each year would meet the minimum distribution_requirements because this method produces distributions that are greater than or equal to the applicable rmds under sec_401 the rulings contained in this letter_ruling are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b while this office has not verified any of the material submitted in support of the request for a letter_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter_ruling this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-123446-18 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely neil sandhu senior technician reviewer qualified_plans branch employee_benefits exempt_organizations and employment_taxes cc
